Case 1:19-cv-01552-REB Document 10 Filed 09/10/19 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-01552-REB

 In re: RENT-RITE SUPER KEGS WEST LTD

 Debtor


 RENT-RITE SUPER KEGS WEST LTD.,

 Appellant

 v.

 WORLD BUSINESS LENDERS, LLC,

 Appellee.



                                ENTRY OF APPEARANCE


To the clerk of court and all parties of record:

       I hereby certify that I am a member in good standing of the bar of this court, and I

appear in this case as counsel of record for:

  Federal Deposit Insurance Corporation (FDIC) (Amicus party supporting affirmance)


       DATED at Arlington, VA this 10th day of September, 2019.

                                                   Minodora Daniela Vancea
                                                   Name of Attorney
                                                   Counsel
                                                   Federal Deposit Insurance Corporation
                                                   3501 Fairfax Drive, VS-D7176
                                                   Arlington, VA 22226-3500
                                                   (703) 562-2049
                                                   mvancea@fdic.gov




                                              1
Case 1:19-cv-01552-REB Document 10 Filed 09/10/19 USDC Colorado Page 2 of 2




                               CERTIFICATE OF SERVICE

I hereby certify that on this 10th day of September, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the following email addresses:


              pjones@wth-law.com

              pvellone@allen-vellone.com

              mark@larsonlawyer.com




                                             s/      Minodora Daniela Vancea




                                              2
